Gardner, P. J.
The evidence shows substantially: Mrs. Lois Grant testified that she knew the defendant; that on June 27, 1956, he drove into the yard of her home, almost hitting a tree-, and plowed up the ground; that the defendant was driving the car *763which came into her yard; that she saw the defendant as he drove into the yard; that she was afraid to go into the yard. C. D. Roberts, a member of the Georgia Highway Patrol, identified the defendant and testified: “On June 27, 1956, Bob Mitchell’s driving license was revoked.” A witness for the defendant stated that he, and not the defendant, was driving the car.
The defendant made a statement in which he stated that he was not driving the car. He stated twice, in his statement, that he did not have a license at the time.
The jury, in returning a verdict against the defendant, showed that they believed witnesses other than the witness for the defendant and the defendant’s statement, which they had a right to do. The evidence is not voluminous, and is conflicting, but is sufficient to sustain the verdict of the jury.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.